Supreme Court of Texas
                             ══════════
                              No. 20-0439
                             ══════════

        In the Matter of the Guardianship of May K. Jones,
                     an Incapacitated Person

   ═══════════════════════════════════════
               On Petition for Review from the
       Court of Appeals for the Second District of Texas
   ═══════════════════════════════════════

                              PER CURIAM

       In this bill-of-review proceeding, we must determine whether a
trial court order dismissing a bill-of-review petition is final and
appealable. The court of appeals held that the order is interlocutory
because the trial court failed to include decree-like language
adjudicating and disposing of the petition. This was error. The order
disposes of all claims and parties, states it is a “final order,” and declares
that the legal effect of granting the motions to dismiss is “[t]he dismissal
of the Bill of Review filed in this case[.]” Decretal language is not
lacking, and the order is final. We therefore reverse the court of appeals’
judgment dismissing the appeal for want of jurisdiction.
       May Jones, an elderly woman suffering from dementia, is the
subject of a guardianship contest among her daughters. Petitioners
Kathy Jones-Hospod and Judy Jones are on one side, and respondents
Ellen Smith and Patricia Peacock are on the other. After a trial, the
probate court found that May was totally incapacitated and appointed
Ellen as her permanent guardian. 1 Judy did not appeal, and Kathy’s
appeal was unsuccessful.
       Kathy and Judy later petitioned for equitable and statutory bills
of review to void several prior probate court orders based on extrinsic
fraud, due-process violations, noncompliance with the rules of evidence,
and violations of various Texas Estates Code provisions. In separately
filed motions, May’s guardian ad litem and Ellen and Patricia moved for
dismissal of the petition for bill of review on the basis that
subject-matter jurisdiction was lacking in the probate court. Ellen and
Patricia also sought sanctions for the filing of frivolous and harassing
pleadings.
       After a hearing, the probate court issued an order granting the
dismissal and sanctions motions and imposing monetary sanctions on
Kathy, Judy, and their attorney. The order, which was styled “Order
Granting Sanctions and Dismissing Case,” disposed of the dismissal
motions and petition for bill of review as follows:


              IT IS FURTHER ORDERED that Ellen Smith’s and
       Patricia Peacock’s Motion to Dismiss filed on October 30,
       2017 is GRANTED.

             IT IS FURTHER ORDERED that Guardian Ad
       Litem’s Motion to Dismiss filed on July 6, 2018 is
       GRANTED.


       1  Because several parties share a surname, we refer to all parties by
their first names to avoid confusion.




                                     2
            IT IS FURTHER ORDERED that Guardian Ad
      Litem’s Motion to Dismiss for Lack of Jurisdiction filed on
      October 2, 2018 is GRANTED.

             A separate order containing the Court’s findings of
      fact and conclusions of law will be entered.

             The dismissal of the Bill of Review filed in this
      case does not preclude further action of this Court in
      relation to the Recusal Sanctions Order or the Sanctions
      awarded in this Order.

            All relief not expressly granted herein is denied.
      This order is a final order. 2


      The probate court subsequently issued findings of fact and
conclusions of law determining, among other things, that the bill of
review was a direct attack on the court of appeals’ prior judgment
disposing of the same issues and the probate court had no authority to
set aside that judgment by bill of review. Dismissal of the bill-of-review
petition for want of subject-matter jurisdiction left no issue remaining
for adjudication in that proceeding.
      Kathy and Judy appealed the dismissal and sanctions order, but
the court of appeals did not reach the merits of the appeal. Rather, after
sua sponte questioning its jurisdiction over the appeal, the court held
that the probate court’s order was interlocutory and not appealable.
___ S.W.3d ___, 2020 WL 1887845, at *1-2 (Tex. App.—Fort Worth Apr.
16, 2020). The court took note of language in the order stating it is
“final” and expressly granting the motions to dismiss but nonetheless


      2   Emphases added.




                                    3
concluded that the order is not actually final because it does not include
decretal language such as “ordered, adjudicated, and decreed” to dispose
of the petition for bill of review. Id. at *2 (quoting In re Wilmington Tr.,
Nat’l Ass’n, 524 S.W.3d 790, 793 (Tex. App.—Houston [14th Dist.] 2017,
no pet.)).
         In the proceedings below, the parties disagreed on the
jurisdictional issue, id. at *1, but both sides now maintain that the order
is final and appealable.     We agree and, on that basis, reverse and
remand for consideration of the merits. In doing so, we do not address
the respondents’ alternative argument that the court of appeals properly
dismissed the appeal because the trial court lacked jurisdiction to grant
the relief the petitioners requested in the petition for bill of review. That
argument implicates the merits-based issues the court of appeals did not
reach.
         Whether an appellate court has jurisdiction to determine the
merits of an appeal is a question of law, which we review de novo.
Bonsmara Nat. Beef Co., LLC v. Hart of Tex. Cattle Feeders, LLC,
603 S.W.3d 385, 390 (Tex. 2020). “[T]he general rule, with a few mostly
statutory exceptions, is that an appeal may be taken only from a final
judgment.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
In cases in which only one final judgment can be rendered, Lehmann
distinguishes between judgments issued after a conventional trial on the
merits and those rendered without one, such as default judgments,
summary judgments, and dismissals by nonsuit or plea to the
jurisdiction. Id. at 199-200. In such cases, a judgment rendered without
a conventional trial on the merits is not final unless (1) it actually




                                     4
disposes of every pending claim and party or (2) it clearly and
unequivocally states that it finally disposes of all claims and parties,
even if it does not actually do so.       Id. at 205; see In re Elizondo,
544 S.W.3d 824, 828 (Tex. 2018). Talismanic phrases are not required
or dispositive, but “[a] statement like, ‘This judgment finally disposes of
all parties and all claims and is appealable’, would leave no doubt about
the court’s intention.” Lehmann, 39 S.W.3d at 206. If the order contains
a “clear and unequivocal” finality phrase disposing of the entire case,
the order is final, and the failure to actually dispose of all claims and
parties renders the order erroneous but not interlocutory. Elizondo, 544
S.W.3d at 828.
      Probate and guardianship proceedings present “an exception to
the ‘one final judgment’ rule[.]” De Ayala v. Mackie, 193 S.W.3d 575,
578 (Tex. 2006) (quoting Lehmann, 39 S.W.3d at 192). “[I]n such cases,
multiple judgments final for purposes of appeal can be rendered on
certain discrete issues.” Id. This exception reflects the necessity of
reviewing “‘controlling, intermediate decisions before an error can harm
later phases of the proceeding[.]’”      Id. (quoting Logan v. McDaniel,
21 S.W.3d 683, 688 (Tex. App.—Austin 2000, pet. denied)). For probate
and guardianship proceedings, Crowson v. Wakeham establishes the
test for finality. There we explained that an order disposing of all issues
and all parties “in the phase of the proceeding for which it was brought”
is final and appealable even when the proceeding remains pending as to
other issues. 897 S.W.2d 779, 783 (Tex. 1995).
      In guardianship cases, the Texas Estates Code authorizes an
“interested person” to file a bill of review to “revise[] and correct[]” “an




                                     5
order or judgment . . . on a showing of error . . .” and further provides
that “[a] final order issued by a probate court is appealable to the court
of appeals.” TEX. EST. CODE §§ 1022.001(c), 1056.101(a). Here, the
parties agree that the probate court’s order is final and appealable, but
they disagree whether disposition of a petition for bill of review in a
guardianship case is a separate proceeding governed by the
one-final-judgment rule or a discrete phase of a guardianship proceeding
falling under an exception to that rule. For that reason, they dispute
whether finality is determined under Lehmann or Crowson; however,
the distinction is immaterial to the disposition of the jurisdictional
question presented here.
       Crowson and Lehmann differ as to when an order becomes final
and appealable: upon the conclusion of a discrete phase of a
guardianship proceeding or with rendition of a single final judgment.
Lehmann, 39 S.W.3d at 205; Crowson, 897 S.W.2d at 783. But under
both standards an order that actually disposes of all issues and parties
at the relevant stage of the proceedings is final. 3 Because the probate
court’s order does so, it satisfies the standard for finality under either
Lehmann or Crowson.




       3 Compare Lehmann, 39 S.W.3d at 205 (“[A]n order can be a final
judgment for appeal purposes even though it does not purport to be if it
actually disposes of all claims still pending in the case.”), with Crowson,
897 S.W.2d at 783 (absent an express statute controlling finality of a phase of
probate proceedings, “if there is a proceeding of which the order in question
may logically be considered a part, but one or more pleadings also part of that
proceeding raise issues or parties not disposed of, then the probate order is
interlocutory”).




                                      6
       The court of appeals did not hold that the probate court’s order
failed to include all parties and claims with respect to the petition for
bill of review, as the order clearly did so. Rather, the court held that the
order was interlocutory because it merely granted the motions to
dismiss without adjudicating the petition for bill of review. 2020 WL
1887845, at *1, *3. In the court of appeals’ view, the order failed to
include decretal language actually disposing of the petition. Id. at *1
(quoting Naaman v. Grider, 126 S.W.3d 73, 74 (Tex. 2003) (“An order
that merely grants a motion for judgment is in no sense a judgment
itself. It adjudicates nothing.”)). In reaching this conclusion, the court
of appeals overlooked language in the probate court’s order stating that
the legal effect of granting the dismissal motions was dismissal of the
petition for bill of review.
       “Decretal” refers to language granting or denying the remedy
sought, State v. Reagan Cnty. Purchasing Co., 186 S.W.2d 128, 134 (Tex.
Civ. App.—El Paso 1944, writ ref’d w.o.m.), which in this case was
dismissal of the bill-of-review petition. While the probate court’s order
does not announce the petition’s disposition with words like “ordered,
adjudicated, and decreed”, the order not only grants the motions to
dismiss but also expressly states it is a “final order” that constitutes “the
dismissal of the Bill of Review filed in this case[.]” Neither “[t]echnical
formality” nor “particular phraseology” are required for finality so long
as “the judgment is expressed in language which is significant in
common understanding and parlance.” Patrick v. Gibbs, 17 Tex. 275,
278 (1856). The probate court’s order meets that standard. And because
the order actually disposes of all parties and claims with respect to the




                                     7
petition for bill of review, either viewed as a separate proceeding or as a
discrete phase of the guardianship proceeding, the order was final and
appealable.
      Accordingly, without hearing oral argument, we reverse the court
of appeals’ judgment and remand to that court for further proceedings.
See TEX. R. APP. P. 59.1.

OPINION DELIVERED: September 17, 2021




                                    8